Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover for franchise taxes alleged to be wrongfully collected by the Secretary of State on or about June, 1927. As it has been held by this court a claimant of this kind should follow the legal remedy in courts of general jurisdiction, the Attorney General comes and presents his objection together with the fact that the payment complained of was made voluntarily before the date when payment was due. Therefore it is recommended by this court that claim be disallowed. On June 26, 1929, upon petition for rehearing the following additional opinion was filed: This court is of the opinion that sufficient reason has been advanced by claimant for rehearing to grant a rehearing. It is therefore considered by the court that a rehearing he granted. On November 7, 1929, the following modified" opinion was filed: It appears by statement of the Attorney General and admitted by the Secretary of State that an error had been made relative to assessment of certain capital stock made by the office of the Secretary of State upon the issued capital stock of claimant. It is admitted that there is an error over-assessing the capital stock in the sum of Eight Hundred ($800.00) Dollars. It is therefore considered by the court that claimant be awarded the sum of Eight Hundred ($800.00) Dollars.